Order unanimously reversed on the law without costs and motion denied. Memorandum: Summary judgment was improperly granted. There is a question of fact whether this loan, although in corporate form, was made to an individual (see, Schneider v Phelps, 41 NY2d 238, 241-242; Jenkins v Moyse, 254 NY 319, 324; Kaye v Keret, 89 AD2d 885, 886; Shapiro v Weissman, 7 AD2d 752, 753). Moreover, even if this were a loan to a corporation, there is a question of fact whether this transaction violated the criminal usury statute (Penal Law § 190.40). In addition to the interest rate of 24% called for in the note, the amount of $11,250, which plaintiff’s president characterized as a "lender’s fee”, was charged and paid out of the proceeds of the loan. Plaintiff offered no proof concerning the nature of that fee. (Appeal from order of Supreme Court, Nassau County, Roncallo, J.—summary judgment.) Present—Doerr, J. P., Boomer, Lawton, Davis and Lowery, JJ.